DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1:	Claim(s) 2-4, 8, 12-14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 8,094,211 B2 Kwon et al.
2:	As for Claim 2, Kwon et al depicts in Figures 8 and teaches on Column 8, Lines 16-48 An image capture apparatus comprising: an image sensor (810) configured to capture an input image in 
3:	As for Claim 3, Kwon et al teaches on Column 4, Lines 35-44 wherein: the input image includes pixels; and the auto-exposure unit is configured to: obtain pixel information-amount data for the pixels; and obtain a sum of the pixel information-amount data as the image information-amount data.
4:	As for Claim 8, Kwon et al teaches on Column 4, Lines 20-30 wherein the auto-exposure unit is configured to obtain the pixel information-amount data by: for each pixel from the pixels: determining a pixel information-amount value for the pixel based on based on a histogram of the input image.
5:	As for Claim 12, Claim 12 is rejected for reasons discussed related to Claim 2.
6:	As for Claim 13, Claim 13 is rejected for reasons discussed related to Claim 3.
7:	As for Claim 17, Claim 17 is rejected for reasons discussed related to Claim 16.
Allowable Subject Matter
Claim 1 is allowed.
s 4-7, 9-11, 14-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach in response to a determination that an input value for the pixel is a maximum pixel value, using zero as an information-amount value for the pixel; and in response to a determination that the input value for the pixel is within the maximum pixel value: obtaining a signal level information-amount for the pixel as the base two logarithm of a signal-to-noise ratio for the pixel, wherein the signal-to-noise ratio is a ratio of the input value to a noise value for the pixel, and wherein the noise value for the pixel is modeled as a square root of a sum of a first defined value and a product of a second defined value and the input value of the pixel; and using a motion blur adjusted value for the pixel as the information- amount value for the pixel, wherein the motion blur adjusted value for the pixel is obtained based on the signal level information-amount for the pixel and the motion data; obtain derivative information-amount data based on the information-amount data and a candidate exposure adjustment; and obtain an information-amount maximizing exposure interval based on the information-amount data and the derivative information-amount data, wherein the image capture apparatus is configured to control the image sensor to obtain a subsequent input image signal representing a subsequent input image captured during the information- amount maximizing exposure interval, and output or store information representing the subsequent input image.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
November 17, 2021